FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY WITH AUTHORISED CAPITAL CNPJ/MF nº 47.508.411/0001‐56 NIRE 35.300.089.901 EXTRACT OF THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 17 TH OF OCTOBER 2013 1. DATE, TIME AND PLACE: On the 17 th of October, 2013, at 2:00 p.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Jean-Charles Naouri; Secretary: Caio Machado Filho. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company’s Charter and article 8 of the Internal Regulation of the Company’s Board of Directors. Mr. Jean-Charles Naouri, Mr. Arnaud Strasser, Mr. Eleazar de Carvalho Filho, Mr. Luiz Augusto de Castro Neves, Mr. Roberto Oliveira de Lima, Mr. Guilherme Affonso Ferreira, Mr. Fábio Schvartsman, Mr. Pedro Henrique Chermont de Miranda, Mr. Ronaldo Iabrudi, Mr. Antoine Marie Remi Lazars Giscard d’Estaing, Mr. Ulisses Kameyama and Mrs. Maria Helena dos Santos Fernandes Santana were present. 4. AGENDA: Resolutions to be voted: (i) filing before the Securities Commission (Comissão de Valores Mobiliários – CVM), of the application for registration of a Secondary Public Offering of Primary and Secondary Units issued by Via Varejo S.A., and (ii) acquisition by the Company of 3,763,812 (three million, seven hundred and sixty-three thousand eight hundred and twelve) shares issued by Nova Pontocom Comércio Eletrônico S/A from Via Varejo S.A; execution of the Operating Agreement among the Company, Nova Pontocom Comércio Eletrônico S/A and Via Varejo S.A.; and execution of the Shareholders Agreement of Nova Pontocom Comércio Eletrônico S/A. 5. RESOLUTIONS: As the meeting was commenced, the Board members examined the items comprised in the agenda and approved the following resolutions: Unanimously approved the filing before the Securities Comission (Comissão de Valores Mobiliários) of the application for registration of a Secondary Public Offering of Secondary and Primary Units issued by Via Varejo S.A. Unanimously approved the acquisition by the Company of 3,763,812 (three million, seven hundred and sixty-three thousand eight hundred and twelve) shares issued by Nova Pontocom Comércio Eletrônico S/A from Via Varejo S.A., for the value of R$80,000,000.00 (eighty million Reais ); the execution of the Operating Agreement among the Company, Nova Pontocom Comércio Eletrônico S/A and Via Varejo S.A ; and the execution of the Shareholders Agreement of Nova Pontocom Comércio Eletrônico S/A. Un animously approved that the management of the Company adopts all measures necessary to implement the resolutions approved herein. 6. ATTACHED DOCUMENTS : All presentations and documents supporting the meeting were attached to the minutes. 7. APPROVAL AND SUBMISSION OF MINUTES : Having nothing to discuss further, the proceedings were adjourned and the minutes were prepared. Once the proceedings were resumed, the minutes were read and approved, all the attending Committee members having signed them. São Paulo, 17th of October, 2013. Signatures: Chairman – Jean-Charles Naouri; Secretary – Caio Machado Filho. Arnaud Strasser, Eleazar de Carvalho Filho, Luiz Augusto de Castro Neves, Roberto Oliveira de Lima, Guilherme Affonso Ferreira, Fábio Schvartsman, Pedro Henrique Chermont de Miranda, Ronaldo Iabrudi, Antoine Marie Remi Lazars Giscard d’Estaing (p.p. Arnaud Strasser), Ulisses Kameyama and Maria Helena dos Santos Fernandes Santana. I certify, for due purposes, that this is an extract from the minutes registered with the relevant book, in accordance with section 130, paragraph 3 of Law No. 6.404/76 as amended. Caio Machado Filho Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:October 17, 2013 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
